Third District Court of Appeal
                              State of Florida

                        Opinion filed November 8, 2017.

                              ________________

                               No. 3D17-1074
                          Lower Tribunal No. 09-4952
                             ________________

                             Keren Edelsburg,
                                  Appellant,

                                      vs.

                              Iehuda Tzynder,
                                   Appellee.

      An Appeal from the Circuit Court for Miami-Dade County, Bernard S.
Shapiro, Judge.

      Kahn & Resnik, P.L., and Marcy S. Resnik and Jessica L. Bouis (Dania), for
appellant.

      Law Offices of Aimee Gross, P.A., and Aimee Gross (Fort Lauderdale), for
appellee.


Before LAGOA, SCALES and LUCK, JJ.

                            On Concession of Error

      PER CURIAM.
      Appellant Keren Edelsburg challenges the trial court’s non-final order

holding her in criminal contempt. Upon appellee’s proper concession of error,1 we

quash the trial court’s April 26, 2017 contempt order, and remand to the trial court

to adjudicate Appellee’s March 6, 2017 motion. We also find that in the interests

of pursuing fairness, further proceedings in this case should be held before a

different trial judge. See Lo v. Lo, 878 So. 2d 424, 426 (Fla. 3d DCA 2004).

      Order quashed; remanded with directions.




1  Appellee Iehuda Tzynder’s March 6, 2017 contempt motion sought to hold
Appellant in civil, rather than criminal, contempt. While Appellee conceded the
trial court erred by holding Appellant in criminal contempt, Appellee, without
citation to authority, suggested that this Court “convert” the trial court’s criminal
contempt order into a civil contempt order and rewrite the order’s flawed purge
provision. We decline Appellee’s invitation.

                                         2